Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 6/18/2021, with respect to claims 1, 15, and 17 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Election/Restrictions
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17 and 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/14/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claims, no prior art fairly suggests or discloses the newly amended limitations set forth on 6/18/2021.
In regards to Claim 1, no prior art fairly suggests or discloses “wherein the surface profile at the connection surface has a maximum bottom-to- top distance in a range between 0.5 um and 30 um”, in conjunction with the remaining elements. 
Dependent claims 4-14 and 16 are allowably by virtue of their dependency from claim 1. 
In regards to Claim 15, no prior art fairly suggests or discloses “a barrier layer capable of blocking migration of chlorine ions between the first electrically insulating layer structure and the second electrically insulating layer structure”, in conjunction with the remaining elements. 
In regards to Claim 17, no prior art fairly suggests or discloses “wherein the connection surface has a maximum bottom-to-top distance in a range between 0.5 um and 30 um”, in conjunction with the remaining elements. 
Dependent claims 19-20 are allowably by virtue of their dependency from claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (U.S 2016/0196913 A1) – Discloses a substrate having a non-planar surface and an insulating layer on top of said surface to alleviate the surface roughness due to the non-planar surface, but fails to disclose wherein the surface profile at the connection surface has a maximum bottom-to- top distance in a range between 0.5 um and 30 um and/or a barrier layer capable of blocking migration of chlorine ions between the first electrically insulating layer structure and the second electrically insulating layer structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835